                                                            1   MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar No. 8215
                                                            2   JAMIE K. COMBS, ESQ.
                                                                Nevada Bar No. 13088
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, Nevada 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: melanie.morgan@akerman.com
                                                            6   Email: jamie.combs@akerman.com
                                                            7   Attorneys for Plaintiff Bank of America, N.A
                                                            8
                                                                                             UNITED STATES DISTRICT COURT
                                                            9
                                                                                                     DISTRICT OF NEVADA
                                                           10

                                                           11   BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-00673-KJD-CWH
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                                              Plaintiff,
                                                                                                                      STIPULATION AND ORDER
                     LAS VEGAS, NEVADA 89134




                                                           13   vs.                                                   TO EXTEND DEADLINES TO
AKERMAN LLP




                                                                                                                      REPLY IN SUPPORT OF
                                                           14   INSPIRADA COMMUNITY ASSOCIATION;                      SUMMARY JUDGMENT
                                                                LVDG LLC SERIES 128; and LEACH                        MOTIONS
                                                           15   JOHNSON SONG & GRUCHOW, LTD.,
                                                                                                                      [FIRST REQUEST]
                                                           16                                 Defendants.
                                                           17

                                                           18            Plaintiff Bank of America, N.A., (BANA), defendants LVDG, LLC Series 128 (LVDG),

                                                           19   Inspirada Community Association (Inspirada), and Leach Johnson Song & Gruchow (Leach),

                                                           20   stipulate to allow all parties fourteen additional days to reply to the parties oppositions to summary

                                                           21   judgment and in support of (1) BANA's motion for partial summary judgment (ECF No. 59) and

                                                           22   (2) Inspirada's motion for summary judgment (ECF No. 58) and (3) Leach's motion for summary

                                                           23   judgment, (ECF No. 57).

                                                           24            1.    BANA filed its motion for partial summary judgment on February 7, 2019. ECF

                                                           25   No. 59. Inspirada, Leach, and LVDG filed their oppositions on March 14, 2019. See ECF Nos. 66,

                                                           26   67, 68. BANA's replies are due March 28, 2019.

                                                           27            2.    Inspirada filed its summary judgment motion on February 7, 2019. ECF No. 58.

                                                           28   BANA filed its opposition on March 14, 2019. ECF No. 64. Inspirada's reply is due March 28, 2019.

                                                                                                            1
                                                                48385549;1
                                                            1            3.    Leach filed its motion for summary judgment on February 7, 2019. ECF No. 57.

                                                            2   BANA filed its opposition to Leach's motion on March 14, 2019. ECF No. 65. Leach's reply is due

                                                            3   March 28, 2019.

                                                            4            4.    LVDG filed its motion for summary judgment on October 19, 2018. ECF No. 51.

                                                            5   BANA filed its opposition to LVDG's motion on February 7, 2019. ECF No. 60. LVDG filed its

                                                            6   reply on March 14, 2019. ECF No. 69. No further briefing on this motion is necessary.

                                                            7            5.    The parties stipulate to extending the deadline for BANA, Inspirada, and Leach to file

                                                            8   replies in support of their motions partial summary judgment by fourteen days, to allow the parties
                                                            9   additional time to prepare their briefing.
                                                           10            6.    This is the parties' first request to extend the reply briefing deadlines for these
                                                           11   motions, and is not made to cause delay or prejudice to any party.
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                This the 25th day of March, 2019.                   This the 25th day of March, 2019.
                     LAS VEGAS, NEVADA 89134




                                                           13   AKERMAN LLP                                         LEACH KERN GRUCHOW ANDERSON SONG
AKERMAN LLP




                                                           14   /s/ Jamie K. Combs                                  /s/ T. Chase Pittsenbarger
                                                           15   Jamie K. Combs, Esq.                                T. Chase Pittsenbarger, Esq.
                                                                Nevada Bar No. 13088                                Nevada Bar No. 13740
                                                           16   1635 Village Center Circle, Suite 200               2525 Box Canyon Drive
                                                                Las Vegas, Nevada 89134                             Las Vegas, Nevada 89128
                                                           17   Attorneys for Plaintiff Bank of America, N.A.       Attorneys for Leach Johnson Song & Gruchow
                                                                                                                    and Inspirada Community Association
                                                           18   This the 25th day of March, 2019.
                                                           19
                                                                ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                           20
                                                                /s/ Timothy E. Rhoda
                                                           21   Timothy E. Rhoda, Esq.
                                                                Nevada Bar No. 7878
                                                           22   9120 West Post Road, Suite 100
                                                           23   Las Vegas, Nevada 89148
                                                                Attorneys for LVDG, LLC [Series 128]
                                                           24
                                                                                                                 IT IS SO ORDERED.
                                                           25
                                                                                                                 ______________________________________
                                                           26
                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                           27
                                                                                                                        March 28, 2019
                                                                                                                 DATED:______________________________
                                                           28

                                                                                                             2
                                                                48385549;1
